                                          Case 3:19-cv-03667-EMC Document 73 Filed 12/14/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JANICE HUTSON, et al.,                            Case No. 19-cv-03667-EMC
                                   8                    Plaintiffs,
                                                                                           ORDER DENYING PLAINTIFFS’
                                   9             v.                                        MOTION FOR LEAVE TO FILE
                                                                                           THIRD AMENDED COMPLAINT
                                  10     AMCO INSURANCE CO INC, et al.,
                                                                                           Docket No. 69
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiffs are the heirs of a woman named Betty Hutson. They initially sued two

                                  15   companies: AMCO Insurance Co. and Wells Fargo Bank, NA. In August 2020, Plaintiffs and

                                  16   Wells settled their dispute, and thus Wells was dismissed from the suit. See Docket Nos. 58, 60

                                  17   (notice of settlement and order dismissing action against Wells). Thus, at this juncture, the only

                                  18   defendant in the case is AMCO and the only cause of action against AMCO (following the Court’s

                                  19   order on a 12(b)(6) motion) is one for unjust enrichment.

                                  20          Currently pending before the Court is Plaintiffs’ motion for leave to file a third amended

                                  21   complaint (“TAC”). In the motion, Plaintiffs ask that new plaintiffs be added to this action so that

                                  22   the new plaintiffs can assert their own claim for unjust enrichment against AMCO. Having

                                  23   considered the parties’ briefs and accompanying submissions, the Court hereby DENIES

                                  24   Plaintiffs’ motion.

                                  25          The proposed new plaintiffs are contractors who did repair on the real property at issue

                                  26   (that had suffered damage from a fire) but were not paid. See Prop. TAC ¶¶ 1, 87 (naming Louis

                                  27   Cherry, American Precision Builders, and Roosevelt Williams as “contractors hired to do

                                  28   construction work on the premises . . . who are still owed substantial sums for construction on the
                                           Case 3:19-cv-03667-EMC Document 73 Filed 12/14/20 Page 2 of 3




                                   1   project”). As noted above, the contractors wish to assert a claim for unjust enrichment against

                                   2   AMCO.

                                   3          Under Federal Rule of Civil Procedure 15, “[a] court should freely give leave [to amend]

                                   4   when justice so requires.” Fed. R. Civ. P. 15(a)(2). Factors for a court to consider in deciding

                                   5   whether to give leave include undue delay in amending, bad faith in amending, futility in

                                   6   amending, and prejudice to the other side from the amendment. Prejudice is often the crucial

                                   7   factor. See Eminence Cap., LLC v. Aspeon, Inc., 316 F.3d 1048, 1051-52 (9th Cir. 2003). But

                                   8   futility alone can be a basis for denial of leave to amend. See United States ex rel. Insoon Lee v.

                                   9   SmithKline Beecham, Inc., 245 F.3d 1048, 1052 (9th Cir. 2001); Bonin v. Calderon, 59 F.3d 815,

                                  10   845 (9th Cir. 1995).

                                  11          In the instant case, the unjust enrichment claim by the contractors against AMCO would be

                                  12   futile. Plaintiffs’ proposed complaint and motion to amend indicate that Wells hired the
Northern District of California
 United States District Court




                                  13   contractors to do the repairs and/or Janice Hutson did. See, e.g., Prop. TAC ¶ 88 (alleging that

                                  14   “[t]he contractors were hired by Wells Fargo, not by the homeowners”); Prop. TAC, Ex. 1

                                  15   (consisting of several documents, including a “Prime Building Contract” between Janice Hutson

                                  16   and American Builders); Mot. at 8 (taking note of “the first contract signed by both the

                                  17   homeowner Janice Hutson and the contractor”). Thus, any work that the contractors performed

                                  18   was at the behest of Wells and/or Janice Hutson, and the only services provided by the contractors

                                  19   were for Wells and/or Janice Hutson. As a result, the contractors may have a claim for unjust

                                  20   enrichment against Wells and/or Janice Hutson,1 but not against AMCO.2 AMCO did not receive

                                  21   any benefit from the contractors’ work and therefore was not unjustly enriched. See In re De

                                  22   Laurentiis Entm’t Grp., Inc., 963 F.2d 1269, 1274 (9th Cir. 1992) (holding that, even though an

                                  23   advertising agency had contracted with NBC to buy advertising – and not the agency’s client –

                                  24

                                  25
                                       1
                                         Cf. Kossian v. Am. Nat’l Ins. Co., 254 Cal. App. 2d 647 (1967) (holding that contractor who
                                       provided services to the owner of a building damaged by fire could recover in quantum meruit
                                  26   against the company that held a deed of trust on the building and who had received proceeds of the
                                       fire insurance).
                                  27   2
                                        The Court does not opine on whether Plaintiffs’ counsel could ethically represent both Plaintiffs
                                  28   and the contractors, given that the contractors potentially could assert a claim for relief against
                                       Plaintiffs.
                                                                                         2
                                          Case 3:19-cv-03667-EMC Document 73 Filed 12/14/20 Page 3 of 3




                                   1   NBC could still recover in quantum meruit from the agency’s client because the client was the one

                                   2   who had requested the advertising and who had benefited from it). Plaintiffs contend that AMCO

                                   3   benefited because it acknowledged owing more money to cover repairs but then never paid out

                                   4   that money. See Mot. at 3; Reply at 4. Even assuming that AMCO acknowledged owing more in

                                   5   insurance proceeds, that does not mean that AMCO benefitted from these contractors’ work; at

                                   6   most, AMCO would owe insurance money under the policy to Wells, not directly to the

                                   7   contractors.

                                   8          The Court also acknowledges Plaintiffs’ assertion that the contractors “were hired pursuant

                                   9   to a scope [of work] prepared by AMCO[] and with direction to Wells Fargo that the contractors

                                  10   follow that scope.” Prop. TAC ¶ 88. At best, however, that suggests that Wells Fargo could have

                                  11   a claim against AMCO.

                                  12          Accordingly, Plaintiffs’ motion for leave to amend is hereby denied. At the next status
Northern District of California
 United States District Court




                                  13   conference, currently set for January 7, 2021, Plaintiffs and AMCO shall be prepared to address

                                  14   whether they have reached a settlement of their dispute or whether this litigation shall continue on

                                  15   Plaintiffs’ unjust enrichment claim alone.

                                  16          This order disposes of Docket No. 69.

                                  17

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: December 14, 2020

                                  21

                                  22                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        3
